VANDE WALLE, Chief Justice,
concurring specially.
[¶ 29] A rule of law should not be interpreted so as to benefit or reward the wrongdoer or to shield the perpetrator. Fischer v. Knapp, 332 N.W.2d 76 (N.D. 1983). I believe some of the authorities relied upon by the majority engage in a hyper technical analysis of the conspiracy statute as applied to murder under the extreme indifference to the value of human life provision of our statutes. Nevertheless, I agree with the majority that the conspiracy statute and the murder statute, when read together, are ambiguous. Our Court construes ambiguous criminal statutes against the government and in favor of the accused. State v. Brossart, 1997 ND 119, 565 N.W.2d 752. I concur in the result reached by the majority opinion.
[¶ 30] GERALD W. VANDE WALLE, C.J.